Citation Nr: 1210128	
Decision Date: 03/19/12    Archive Date: 03/30/12

DOCKET NO.  09-02 570	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Hartford Regional Office in Newington, Connecticut


THE ISSUE

Whether the Veteran is competent for Department of Veterans Affairs purposes. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Heather M. Gogola, Counsel



INTRODUCTION

The Veteran served on active duty from July 1972 to February 1973.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decisions by the Department of Veterans Affairs (VA) Hartford Regional Office (RO) in Newington, Connecticut.

The Board notes that the Veteran initially requested a hearing before a Decision Review Officer (DRO).  However, he thereafter accepted a March 2009 informal conference with a DRO in lieu of a personal hearing.


REMAND

Following a review of the record, the Board has determined that further development is required.  

A May 2009 VA examination addressed whether the Veteran should have unrestricted access to his funds.  After a thorough review of the claims files, including reports of earlier VA examinations, the examiner concluded that the Veteran's current presentation suggested that the Veteran was capable of handling his funds.  The examiner stated that the Veteran's plan to purchase a home appeared to be sound.  However, the examiner stated that the Veteran's past behavior, including periods of poor impulse control and inconsistent compliance with treatment, had to be weighed against his current presentation.  The examiner explained that given the Veteran's past behavior, it was difficult to predict if his current period of stability would be followed by another period of poor impulse control and noncompliance with treatment.  As such, the examiner recommended that the question of the Veteran's competency be revisited after he demonstrated a longer period of stability.

While a May 2009 mental health record notes marked improvement at his most recent visit, the Board notes that no later treatment records have been obtained.

Therefore, the Board is of the opinion that current VA treatment records should be obtained and the Veteran should be afforded a current VA examination to determine whether he is competent for VA purposes.

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1. The RO or the AMC should undertake appropriate development to obtain any outstanding records pertinent to the issue on appeal, to include pertinent VA treatment records dated from May 2009 to the present. 

2. Then, the Veteran should be afforded a VA psychiatric examination to determine the Veteran's mental status.  The examiner should provide an opinion as to whether the Veteran, because of injury or disease, clearly lacks the mental capacity to contract or to manage his own affairs, including disbursement of funds without limitation.  The rationale for all opinions expressed should be provided.  The claims folders, including a copy of this REMAND, must be made available to and reviewed by the examiner.  The examination report is to reflect that a review of the claims folders was made. 

3.  The RO or the AMC should undertake any other development it determines to be warranted.

4. Then, the RO or the AMC should readjudicate the appellant's claim in light of all pertinent evidence and legal authority.  If the benefit sought on appeal is not granted to the appellant's satisfaction, the appellant and his representative should be provided a supplemental statement of the case and afforded the requisite opportunity to respond before the case is returned to the Board for further appellate action. 

By this remand, the Board intimates no opinion as to any final outcome warranted.  

The appellant need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. § § 5109B, 7112 (West Supp. 2011).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

